ON PETITION FOR REHEARING.                 [Department Two. May 28, 1926.]
In the petition for rehearing in this case, among other things, it is claimed that the direction *Page 315 
given in the opinion as to the disposition of the action is too broad. To this extent the petition is supported by stipulation. The direction given in the opinion was that the proceeding be dismissed. This, of course, would only affect the parties who were before this court upon the appeal, and could not affect other parties who were defendants in the superior court and did not appeal from the judgment entered. However, since the parties desire that the language of the opinion be made more specific, the last clause in the opinion will be amended as follows:
"The judgment will be reversed and the cause remanded with direction to the superior court to dismiss the proceeding only as to the appellants Zollie Jayne and wife."
In other respects the petition for rehearing will be denied.